DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment & Request for Reconsideration, filed on 05/23/2022.  This action is made FINAL.

2.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.  Claims 8 and 15 have been amended.  



Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 

35 U.S.C. 102 Rejection

Applicant argues Santarone is not available as prior art because prior applications from which it claims priority, fail to disclose replacing a power source such as battery.

In response, Santarone claims priority as a continuation application of parent applications from November 2019, which predates the present application.  Additionally, Santarone as a continuation application is entitled to the benefit of the filing date of the prior-filed application.  Therefore, Santarone qualifies as prior art.

Applicant argues (claim 1) Santarone fails to disclose “determining, by one or more computer processors, that a battery respectively associated with at least one electronic device of a user is less than fully charged”.


In response, Santarone discloses an Agent that supports a smart device (Para 87, 90, 104).  The Agent obtains sensor data quantifying information related to optimal use of devices, such as a battery in need of recharging (Para 146, 147).  The sensor data corresponds to the position of the Agent (Para 147).  Thus, Santarone’s disclosure of a smart device receiving measured data of a battery in need of recharge inherently teaches receiving information indicating a battery, with a location corresponding to the user device location, is not fully charged.  Therefore, Santarone discloses determining, by one or more computer processors, that a battery respectively associated with at least one electronic device of a user is less than fully charged.


Applicant argues (claim 1) Santarone fails to disclose “identifying, by one or more computer processors, one or more Internet-of-Things (IoT)- enabled electrical power ports within a proximity the user”.

In response, Santarone discloses identifying equipment in a facility (Para 230), by aggregating data from sensors associated with IoT (Internet of Things) based identification (Para 236) used to convey identifying information of itself to a communicating device.  Santarone discloses scanning structural components, of the facility, including design features such as electrical outlets (Para 117, 306), and quantifying performance of the design features (Para 5).  Additionally, Santarone discloses determining smart device positioning based on the sensed position of an electrical outlet (Para 397, 401).  Therefore, Santarone discloses “identifying, by one or more computer processors, one or more Internet-of-Things (IoT)- enabled electrical power ports within a proximity the user”.



Applicant argues (claim 1) Santarone fails to disclose “generating, by one or more computer processors, one or more augmented reality (AR) elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata respectively associated with the one or more IoT-enabled electrical power ports”.

In response, Santarone discloses creating output to a display system of a user, where the output includes scanned structure components including electrical outlets (Para 305, 306; Fig. 3F).  Additionally, output may include electrical and discharge data aggregated in association with the sensed IoT devices (Para 236, 237, 249, 252).   Therefore, Santarone discloses “generating, by one or more computer processors, one or more augmented reality (AR) elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata respectively associated with the one or more IoT-enabled electrical power ports”.


Applicant argues claims 8 and 15 are distinguishable from Santarone for the same reasons as claim 1.

	In response, claims 8 and 15 are not allowable based on similar rationale as applied in the above responses to Applicant' s arguments of claim 1.



Applicant argues claims 2, 5-7, 9, 12-14, 16, 19 and 20, which each respectively depend from independent claims 1, 8 and 15, are distinguishable from the applied art for at least the same reasons as the respective base claims.

	In response, claims 2, 5-7, 9, 12-14, 16, 19 and 20 are not allowable based on similar rationale as applied in the above responses to Applicant' s arguments of claims 1, 8 and 15.


35 U.S.C. 103 Rejection

Applicant argues claims 3, 10 and 17, which each respectively depend from independent claims 1, 8 and 15, are distinguishable from the applied art for at least the same reasons as the respective base claims; and additionally, because the additional reference, Yin, does not teach the features noted as missing from Santarone.

	In response, claims 3, 10 and 17 are not allowable based on similar rationale as applied in the above responses to Applicant' s arguments of claims 1, 8 and 15.



	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).



 
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santarone et al., US 2022/0004672 A1.



Independent claim 1, Santarone discloses a method for locating and identifying an electrical power port, the method comprising:

determining, by one or more computer processors, that a battery respectively associated with at least one electronic device of a user is less than fully charged (i.e. low battery needs recharge – Para 147); 

identifying, by one or more computer processors, one or more Internet-of-Things (IoT)- enabled electrical power ports within a proximity the user (i.e. sense IoT equipment – Para 236; ID wall outlets – Para 306; IoT elements/equipment are scanned – Para 306); 

receiving, by one or more computer processors, metadata respectively associated with the one or more IoT- enabled electrical power ports (i.e. store IoT device data including electric, discharge – Para 249, 251 – and location – Para 258); and 

generating, by one or more computer processors, one or more augmented reality (AR) elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata respectively associated with the one or more IoT-enabled electrical power ports (i.e. overlay content associated with scanned elements – Para 305, 306; Fig. 3F).  



Claim 2, Santarone discloses the method of claim 1, wherein receiving the metadata respectively associated with the one or more IoT-enabled electrical power ports is based on one or more wireless communication technologies (i.e. communicate wirelessly with scanned equipment – Para 309; Fig. 3G).  




Claim 5, Santarone discloses the method of claim 1, wherein generating the one or more AR elements respectively associated with the one or more IoT-enabled electrical power ports based on the received metadata further comprises: 
activating, by one or more computer processors, a camera included in a first electronic device of the user to obtain a live-video image of an area within the proximity of the user (i.e. capture panoramic picture data – Para 576); 

generating, by one or more computer processors, AR overlays respectively associated with the one or more IoT-enabled power ports (i.e. display associated information – Fig. 25G “2551”); and 

rendering, by one or more computer processors, the generated AR overlays respectively associated with the one or more IoT-enabled power ports within the obtained live-video image (i.e. display AR overlay/content – Fig. 3F).  




Claims 6, 13, 20, Santarone discloses the method of claim 1, wherein generating an AR element respectively associated with an IoT-enabled electrical power ports based on the received metadata further comprises: determining, by one or more computer processors, a first AR element depiction related to status of an IoT-enabled power port; and determining, by one or more computer processors, a second AR element identifying one or more capabilities included in the IoT-enabled power port  (i.e. store IoT device data including electric, discharge – Para 249, 251 – and location – Para 258; overlay content associated with scanned elements – Para 305, 306; Fig. 3F; AR, e.g. overlay data, may include performance data, e.g. capabilities – Para 180).





Claim 7, Santarone discloses the method of claim 1, further comprising: 
determining, by one or more computer processors, a location corresponding to the user (i.e. user device location – Para 461); 

and determining, by one or more computer processors, a location of an IoT-enabled power port based on information selected from the group consisting of: 

coordinates included within the received metadata respectively associated with the IoT-enabled power port (i.e. store IoT device data including location – Para 258), an ID respectively associated with the IoT-enabled power port (i.e. store IoT equipment location and associated data) and a floor plan that maps locations of IoT-enabled electrical power ports (i.e. display historic view of a structure including equipment – Para 573; Fig. 25G, 29B), and a portion of the floor plan within a visual range of the user based on the determined location corresponding to the user (i.e. display IoT equipment in the user field of view – Para 188; Fig. 1E).


Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9-14 and 16-20, similar rationale as applied in the corresponding rejection of claims 2-8 apply herein.


Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al., US 2022/0004672 A1 as applied to claims 1, 8 and 15 above, and further in view of Huanmi Yin, US 2019/0279425 A1.

Claims 3, 10, and 17, Santarone discloses the method of claim 1, wherein received metadata respectively associated with an IoT- enabled power port includes an indication of a location of the IoT-enabled power port (i.e. store IoT device data including location – Para 258); and 


Santarone fails to disclose received metadata respectively associated with an IoT- enabled power port includes an indication of a status related to an availability of electrical power within the IoT-enabled power port, which Yin discloses (i.e. providing a proximity of the charging station to the user – Para 82).

It would have been obvious at the effective date of invention to include Yin’s   
received metadata respectively associated with an IoT- enabled power port includes an indication of a status related to an availability of electrical power within the IoT-enabled power port with the method of Santarone because each obtains information associated with a charging outlet/station to provide a location based service which improves user experience by combining online AR services with offline charging services (Yin, abstract; Para 84).



Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619